U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-51554 China Yili Petroleum Company (Name of Registrant in its Charter) Nevada 20-2934409 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) TONGLIAO ECONOMIC DEVELOPMENT DISTRICT, TONGLIAO F4 638229, P.R. CHINA (Address of Principal Executive Offices) Issuer's Telephone Number: (973) 506-9295 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes XNo_ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filerNon-accelerated filer Smaller reporting company _X_ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX As of August 20, 2012,29,748,348 shares of common stock, par value $.001 per share, were outstanding. Amendment No. 1:Explanatory Note This amendment is being filed in order to file the interactive data files. PART IIOTHER INFORMATION ITEM 6. EXHIBITS 101.INS XBRL Instance 101.SCH XBRL Schema 101.CAL XBRL Calculation 101.DEF XBRL Definition 101.LAB XBRL Label 101.PRE XBRL Presentation SIGNATURES Pursuant to therequirementsof the SecuritiesExchange Act of 1934, the Registranthas dulycausedthisReportto besignedon itsbehalf by the undersigned thereunto duly authorized. China Yili Petroleum Company Date : September 12, 2012 /s/Chunshi Li Chunshi Li, Chief Executive Officer and Chief Financial Officer
